                                         Case 5:17-cv-00072-BLF Document 660 Filed 06/05/20 Page 1 of 20




                                   1

                                   2

                                   3                                    UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7     FINJAN, INC.,                                      Case No. 17-cv-00072-BLF
                                   8                       Plaintiff,
                                                                                            ORDER ON MOTIONS IN LIMINE
                                   9               v.

                                  10                                                        [Re: ECF 527; 528; 539; 531; 534; 535;
                                         CISCO SYSTEMS INC.,
                                                                                            536; 537]
                                  11                       Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Finjan, Inc. (“Finjan”) brings this patent infringement lawsuit against Defendant

                                  14   Cisco Systems, Inc. (“Cisco”), alleging infringement of five of Finjan’s patents directed to computer

                                  15   and network security: U.S. Patent Nos. 6,154,844 (the ’844 Patent); 6,804,780 (the ’780 Patent);

                                  16   7,647,633 (the ’633 Patent); 8,141,154 (the ’154 Patent); and 8,677,494 (the ’494 Patent)

                                  17   (collectively, “Asserted Patents”).

                                  18          In preparation for trial, the parties submitted eight motions in limine. The Court held a final

                                  19   pretrial conference on April 30, 2020 (the “Conference”). With respect to each side’s motions in

                                  20   limine (“MILs”), for the reasons set forth below and stated on the record at the Conference the Court

                                  21   rules as follows:

                                  22     I.   FINJAN’S MOTIONS IN LIMINE

                                  23          A.        Finjan’s Motion in Limine No. 1 to Preclude Reference to Pending and
                                                        Unrelated Litigation and PTO Proceedings (ECF 527)
                                  24
                                              In its Motion in Limine No. 1, Finjan seeks to exclude discussions of (1) all pending
                                  25
                                       proceedings involving Finjan in other courts or before the United States Patent and Trademark
                                  26
                                       Office (“PTO”) and (2) lawsuits involving Finjan and patents that are not asserted in this case.
                                  27
                                       Finjan’s MIL No. 1, ECF 527.
                                  28
                                            Case 5:17-cv-00072-BLF Document 660 Filed 06/05/20 Page 2 of 20



                                                    1. Pending Proceedings Involving Finjan
                                   1
                                               Finjan contends Cisco should be precluded from presenting any arguments or evidence
                                   2
                                       regarding pending litigation or PTO proceedings because (1) there is no final decision on the merits
                                   3
                                       and thus the mere existence of these proceedings has no bearing or relevance on the issues here and
                                   4
                                       (2) introducing evidence of pending proceedings carries a substantial risk the jury will be confused
                                   5
                                       as to the specifics of Finjan’s claims against Cisco and its accused products, or that the jury will
                                   6
                                       perceive Finjan negatively because it is involved in other litigations. See Finjan’s MIL No. 1 at 1-
                                   7
                                       3.
                                   8
                                               Cisco agrees that pending proceedings before the PTO should be excluded. See Cisco’s
                                   9
                                       Opp’n to Finjan’s MIL No. 1 at 4-5, ECF 566-4 (redacted version available at ECF 607), Transcript
                                  10
                                       of the Conference (“Hr’g Tr.”) at 31:22-23, ECF 613. Regarding pending court proceedings,
                                  11
                                       however, Cisco argues that it should be permitted to probe Finjan’s expert witnesses’ bias by cross
                                  12
Northern District of California




                                       examining the experts about the compensation they receive from Finjan for their work on Finjan’s
 United States District Court




                                  13
                                       lawsuits.
                                  14
                                               Per the parties’ agreement, the Court GRANTS Finjan’s motion to exclude evidence of
                                  15
                                       pending PTO proceedings. The Court agrees with Cisco, however, that the experts’ potential bias
                                  16
                                       is highly probative of their credibility. Accordingly, The Court DENIES Finjan’s motion to exclude
                                  17
                                       evidence of pending litigation, but Cisco is limited to cross examination of Finjan’s experts on their
                                  18
                                       work and associated compensation for Finjan in other pending lawsuits. The Court also excludes
                                  19
                                       any characterization of Finjan as litigious by discussing details of Finjan’s ongoing lawsuits because
                                  20
                                       the limited probative value of such evidence is substantially outweighed by danger of prejudice to
                                  21
                                       Finjan and “wasting time.” See Fed. R. Evid. 403.
                                  22
                                                    2. Concluded Proceedings Involving Finjan’s Patents Not Asserted in this Case
                                  23
                                               Finjan argues that evidence regarding proceedings involving Finjan’s patents that are not
                                  24
                                       asserted against Cisco in this case – which Finjan dubs as “Irrelevant Proceedings” – should be
                                  25
                                       excluded because (1) invalidity of patents not asserted in this case and (2) infringement of products
                                  26
                                       not accused in this case are irrelevant. See Finjan’s MIL No. 1 at 3-4. Further, Finjan argues that
                                  27
                                       the introduction of these proceedings “will risk confusing the jury, requiring them to parse the
                                  28
                                                                                         2
                                         Case 5:17-cv-00072-BLF Document 660 Filed 06/05/20 Page 3 of 20




                                   1   differences between patent claims that are at issue in this case and patent claims that are not.” Id.

                                   2   at 3. According to Finjan, “the jury may be tempted to improperly substitute decisions made in

                                   3   other cases for its own judgment.” Id. at 4. Finjan recognizes that “license agreements that resulted

                                   4   from prior litigations involving patents not at issue in this case may be relevant to damages,” but it

                                   5   nevertheless argues that “going into irrelevant details of the cases” would allow Cisco “to paint

                                   6   Finjan as particularly litigious.” Id. at 1 n. 1.

                                   7           Cisco responds that Finjan’s prior concluded lawsuits are relevant to issues of damages and

                                   8   willfulness. Cisco’s Opp’n to Finjan MIL No. 1 at 1-4. Specifically, Cisco argues that prior

                                   9   communications between the parties – even if in the context of other proceedings – are relevant to

                                  10   Cisco’s state of mind. Id. at 1. Cisco further argues that Finjan’s damages expert, Dr. Layne-Farrar,

                                  11   relies on licenses executed against the backdrop of litigation to support her opinions and therefore,

                                  12   the jury should be able to evaluate the circumstances of those lawsuits. Id. at 3.
Northern District of California
 United States District Court




                                  13           The Court finds that documents establishing the communications between Finjan and Cisco

                                  14   are relevant to the issue of willfulness in this case, even if those communications were exchanged

                                  15   in the context of – or mention – other proceedings that do not involve the Asserted Patents.

                                  16   Moreover, the context and circumstances of lawsuits which resulted in or precipitated settlement

                                  17   agreements that the parties’ damages experts rely on to support their opinions are highly probative.

                                  18   Accordingly, the Court DENIES Finjan’s motion as to evidence of concluded lawsuits involving

                                  19   non-asserted patents but this ruling is limited to (1) all otherwise admissible communication between

                                  20   Finjan and Cisco and (2) evidence of otherwise relevant circumstances of the lawsuits that led to the

                                  21   settlement agreements the damages experts (Finjan’s or Cisco’s) rely on to support their opinions.

                                  22   All other objections regarding the relevancy of concluded lawsuits involving Finjan’s non-asserted

                                  23   patents are DEFERRED to trial.

                                  24          B.     Finjan’s Motion in Limine No. 2 to Preclude Derogatory and Misleading
                                                     Characterization of Finjan’s Business (ECF 528)
                                  25
                                               Finjan’s Motion in Limine No. 2 seeks to exclude Cisco from “making any false, derogatory,
                                  26
                                       or misleading characterizations of Finjan or its business at trial.” Finjan’s MIL No. 2, ECF 530-4
                                  27
                                       (redacted version available at ECF 528). Specifically, Finjan seeks to exclude testimony (1)
                                  28
                                                                                           3
                                           Case 5:17-cv-00072-BLF Document 660 Filed 06/05/20 Page 4 of 20




                                   1   referring to Finjan using terms such as “patent troll,” “patent assertion entity,” “PAE,” “non-

                                   2   practicing entity,” or “NPE” and (2) relating to “things like how many employees Finjan has and

                                   3   whether it has used other corporate names, all in an attempt to paint Finjan as a sham company in

                                   4   the eyes of the jury.” Id. at 1. Finjan argues that “Cisco’s mischaracterization of Finjan as a patent

                                   5   shell company with no business or real operations” is irrelevant and not supported by the record.

                                   6   Id. at 2. And even if true, Finjan contends that these characterizations, would result in unfair

                                   7   prejudice and confuse the jury. Id. at 3. Further, Finjan argues that “Cisco’s references to FI

                                   8   Delaware [a corporate name Finjan used for a few years], Finjan’s employee count, and arguments

                                   9   regarding Finjan’s lack of revenue from security products also lack any relevance to the present

                                  10   infringement suit.” Id. at 2.

                                  11          Cisco agrees not to use the term “troll” outside the narrow context of an email – which Cisco

                                  12   claims is relevant to describing the relationship between Cisco and Finjan – using that term. Cisco’s
Northern District of California
 United States District Court




                                  13   Opp’n to Finjan’s MIL No. 2 at 1; 2-3, ECF 566-6 (redacted version available at ECF 608). Cisco

                                  14   also agrees not to use “patent assertion entity.” Id. Cisco describes the term “non-practicing entity,”

                                  15   however, as “a benign phrase specifically designed to substitute for more inflammatory language

                                  16   and passes muster under Rule 403.” Id. 1 With respect to Finjan’s name change and “lack of revenue

                                  17   from Finjan’s current security product,” Cisco argues that “Finjan cannot state, argue, or imply that

                                  18   the company in its current form is essentially the same company as the company that was formed in

                                  19   1996, without Cisco being allowed to correct this fallacy.” Id. at 3-4.

                                  20          The Court GRANTS Finjan’s motion as to the use of the terms “patent troll,” “patent

                                  21   assertion entity,” “PAE,” “non-practicing entity,” and “NPE.” The Court recognizes that it allowed

                                  22   the use of the term “non-practicing entity” to describe Finjan in a prior case. See Finjan, Inc. v.

                                  23   Blue Coat Sys., Inc., No. 13-CV-03999-BLF, 2015 WL 4129193, at *2 n. 1 (N.D. Cal. July 8, 2015).

                                  24   But the Court is now of the opinion that such projective labels are irrelevant, unhelpful to the jury,

                                  25   and in some instances carry negative connotations. That said, to the extent that any of these terms

                                  26
                                       1
                                  27     Although not subject to Finjan’s Motion in Limine No. 2, Cisco notes that the primary term it
                                       intends to use for Finjan’s current business model is “IP Company.” Cisco’s Opp’n to Finjan’s MIL
                                  28   No. 2 at 1. At the Conference, Finjan noted that it does not object the use of the term “IP Company.”
                                       Hr’g Tr. at 43:1-3.
                                                                                          4
                                         Case 5:17-cv-00072-BLF Document 660 Filed 06/05/20 Page 5 of 20




                                   1   appear on the face of otherwise relevant and admissible documents, the Court rules that no redaction

                                   2   is necessary. But Cisco may not ask its witnesses to read the excluded term(s) out loud or otherwise

                                   3   draw attention to the term(s).

                                   4          The Court DENIES Finjan’s motion as to neutral, factual statements concerning Finjan’s

                                   5   business. Finjan has a right to introduce its company the jury – but if it does so in a manner

                                   6   portraying itself as the “same Finjan” from its inception, then Cisco will be allowed to cross-

                                   7   examine that portrayal.

                                   8          C.    Finjan’s Motion in Limine No. 3 Re: Invalidity Theories Not Disclosed in
                                                    Invalidity Contentions (ECF 529)
                                   9
                                              In its Motion in Limine No. 3, Finjan seeks to exclude “evidence, testimony, or argument”
                                  10
                                       regarding invalidity theories that Finjan contends were not timely disclosed in Cisco’s invalidity
                                  11
                                       contentions pursuant to Patent Local Rules 3-3 and 3-4 and this Court’s orders. Specifically, Finjan
                                  12
Northern District of California




                                       seeks to exclude     Cisco’s experts’ use of (1) Feigenbaum-ThunderBYTE Antivirus Utilities
 United States District Court




                                  13
                                       combination; (2) three references that Cisco did not disclose in its invalidity contentions but its
                                  14
                                       experts use as “background art”; and (3) theories under 35 U.S.C. §§ 101 and 112. See Finjan’s
                                  15
                                       MIL No. 3, ECF 529. Invalidity theories not disclosed in accordance with Patent Local Rules are
                                  16
                                       “barred … from presentation at trial (whether through expert opinion testimony or otherwise).”
                                  17
                                       MediaTek Inc. v. Freescale Semiconductor, Inc., No. 11-CV-5341 YGR, 2014 WL 690161, at *1
                                  18
                                       (N.D. Cal. Feb. 21, 2014). Accordingly, the Court must determine whether each of the theories
                                  19
                                       Finjan seeks to exclude were properly disclosed in Cisco’s invalidity contentions. The Court
                                  20
                                       examines each theory in turn:
                                  21
                                                    1. Feigenbaum-ThunderBYTE Combination
                                  22
                                              The invalidity theories in this case went through a few rounds of narrowing before the expert
                                  23
                                       reports were served. There is no dispute that while both Feigenbaum and ThunderBYTE references
                                  24
                                       were charted separately in Cisco’s First and/or Second Elections of prior art, they were not identified
                                  25
                                       as an obviousness combination in those elections. See Finjan’s MIL No. 3 at 2; Cisco’s Opp’n to
                                  26
                                       Finjan’s MIL No. 3 at 1, ECF 569; see also ECF 333-3 (First Election served on August 7, 2017)
                                  27
                                       and ECF 333-6 (Second Elections served on January 18, 2019). Per the parties’ agreements in this
                                  28
                                                                                         5
                                          Case 5:17-cv-00072-BLF Document 660 Filed 06/05/20 Page 6 of 20




                                   1   case, the obviousness combinations were not due to be disclosed until 30 days prior to the service

                                   2   of expert reports. See Hr’g Tr. at 45:25-46:5; see also ECF 51 (6.8.2017 Hr’g Tr.) at 19:23-20:20.

                                   3           On September 13, 2018, the Court issued an order adopting the parties’ agreement on

                                   4   narrowing of asserted claims and prior art references. Narrowing Order, ECF 140. Per the

                                   5   Narrowing Order, Cisco was required to serve a Third Election of Asserted Prior Art thirty days

                                   6   before service of its invalidity opening expert report. Id. at 1. In that Third Election, Cisco was to

                                   7   “assert from the subset of prior art previously identified no more than 6 invalidity theories

                                   8   (anticipatory and/or obviousness combinations) per patent and no more than a total of 20 invalidity

                                   9   theories across all Patents-in-Suit.” Id. The Narrowing Order further explained that “a single

                                  10   obviousness ‘theory’ is a specific combination of references for a specific patent” that “shall not be

                                  11   changed or revised for subsequent election of asserted prior art.” Id. at 1-2. The Narrowing Order

                                  12   even provided an example:
Northern District of California
 United States District Court




                                  13                  For example, if the obviousness combination A, B, C and D is
                                                      identified as a single obviousness theory in an election, it may not be
                                  14                  changed or revised to the combination A, B and C in a subsequent
                                                      election, as this would constitute a new obviousness theory.
                                  15
                                       Id. at 2.
                                  16
                                               On April 23, 2019, Cisco served its Third Election, narrowing its prior art selection per the
                                  17
                                       Court’s Narrowing Order. ECF 319-8. In its Third Election, Cisco asserted an obviousness
                                  18
                                       combination as to the ’844 Patent that included Feigenbaum, ThunderBYTE, and a third reference
                                  19
                                       (Zwienenberg). Id. at 2. On June 25, 2019, Cisco served an Amended Third Election, in which it
                                  20
                                       asserted a Feigenbaum-ThunderBYTE obviousness combination – this time without the third
                                  21
                                       reference. ECF 319-11 at 2. By revising its Feigenbaum-ThunderBYTE-Zwienenberg combination
                                  22
                                       to Feigenbaum-ThunderBYTE (and dropping Zwienenberg) in its tardy Amended Third Election,
                                  23
                                       Cisco did exactly what the Court’s Narrowing Order prohibited: Cisco changed its invalidity theory.
                                  24
                                               Accordingly, the Court GRANTS Finjan’s motion as to Cisco’s invalidly theory involving
                                  25
                                       Feigenbaum-ThunderBYTE obviousness combination.
                                  26
                                                    2. Cisco’s “Background” References: Necula, Karger, and December
                                  27
                                               Next, Finjan seeks to preclude Cisco from using three references in its invalidity analysis:
                                  28
                                                                                         6
                                         Case 5:17-cv-00072-BLF Document 660 Filed 06/05/20 Page 7 of 20




                                   1   Karger, December, and Necula. There is no dispute that these references were not charted in Cisco’s

                                   2   invalidity contentions – including its Third Election. See Cisco’s Opp’n to Finjan’s MIL No. 3 at

                                   3   2-3. The parties, however, characterize differently Cisco’s use of these references in Cisco’s expert

                                   4   reports. Cisco argues that Karger, December, and Necula are “background reference” used to

                                   5   “explain and evidence the level of skill in the art.” Id. at 2 (citing ECF 333-8 (McDaniel Report) ¶¶

                                   6   161, 163, 164, 167, 192, 177; ECF 333-9 (Almeroth Report) ¶¶ 131, 280-282, 353-355). Finjan, on

                                   7   the other hand, claims that these references are not “background” and instead, “are used by Cisco’s

                                   8   experts as part of their element-by-element invalidity analyses.” Finjan’s MIL No. 3 (citing ECF

                                   9   318-4 (Almeroth Report) ¶¶ 240, 280, 332, 352, 376, 410; ECF 318-6 (McDaniel Report) ¶ 234).

                                  10          Courts in this district permit the use of previously undisclosed prior art as “background

                                  11   reference” in invalidity expert reports – as long as they are not used as prior art to challenge the

                                  12   validity of a claim element. See e.g., Verinata Health, Inc. v. Sequenom, Inc., No. C 12-00865 SI,
Northern District of California
 United States District Court




                                  13   2014 WL 4100638, at *5 (N.D. Cal. Aug. 20, 2014) (allowing the expert to use a reference for

                                  14   “foundational or background material” but striking the same reference from the expert report “to the

                                  15   extent that [the expert] relies on it as prior art that allegedly renders the asserted claims …

                                  16   obvious.”); Largan Precision Co, Ltd. v. Genius Elec. Optical Co., No. 13-CV-02502-JD, 2014 WL

                                  17   6882275, at *6 (N.D. Cal. Dec. 5, 2014) (striking a reference used as an example that teaches a

                                  18   claim element and not as background).

                                  19          Accordingly, the Court DENIES Finjan’s motion to exclude Karger, December, and Necula

                                  20   to the extent that these references are used to demonstrate the background knowledge of a skilled

                                  21   artisan. If Cisco offers these references as “background” at trial, the Court will allow a limiting

                                  22   instruction to the jury to clarify the purpose for which these references are offered. The Court

                                  23   GRANTS Finjan’s motion to the extent that Cisco’s experts rely on Karger, December, and Necula

                                  24   as prior art to support the invalidity of an asserted claim element.

                                  25                3. Cisco’s Invalidity Grounds under Sections 101 and 112
                                  26          Finally, Finjan seeks to preclude Cisco from relying on its subject matter (35 U.S.C. § 101)

                                  27   and written description (35 U.S.C. § 112) invalidity theories.

                                  28          According to Finjan, Cisco’s invalidity contentions provided “conclusory, “short,” and
                                                                                          7
                                         Case 5:17-cv-00072-BLF Document 660 Filed 06/05/20 Page 8 of 20




                                   1   “mostly boilerplate” disclosure as to its invalidity theories under § 101. Finjan’s MIL No. 3 at 4

                                   2   (citing ECF 319-3 at 85-87). Finjan thus argues that Cisco’s expert’s “twenty-one paragraphs of

                                   3   opinions that were never discussed or even summarized in Cisco’s invalidity contentions” are

                                   4   untimely and should be excluded. Id. at 4-5 (citing ECF 318-6 (McDaniel Report) ¶¶ 214, 222, 502-

                                   5   20). Cisco responds that its invalidity contentions “explained the basis of its Section 101 theories”

                                   6   and its expert, Dr. McDaniel, “simply expands on these disclosures and provides supporting

                                   7   evidence, including what was known and conventional to a person of ordinary skill in the art.”

                                   8   Cisco’s Opp’n to Finjan’s MIL No. 3 at 4.

                                   9          The Court has reviewed Cisco’s invalidity contentions and is satisfied that Cisco’s invalidly

                                  10   theories under 35 U.S.C. § 101 were sufficiently disclosed. For example, as to the ’494 Patent Cisco

                                  11   identifies the claim elements it contends are “abstract concept”:

                                  12                  The Asserted Claims of the ’494 Patent are directed to non-statutory
Northern District of California




                                                      subject matter, under 35 U.S.C. § 101, because the claims are directed
 United States District Court




                                  13                  to merely “receiving an incoming Downloadable”, “deriving security
                                                      profile data for the Downloadable”, and “storing the Downloadable
                                  14                  security profile data,” which is an abstract concept.
                                  15   ECF 319-3 at 87. Cisco then explains:

                                  16                  [T]he Asserted Claims are merely directed to receiving incoming
                                                      Downloadable and manipulating existing information, e.g., the
                                  17                  incoming Downloadable, to derive the security profile data without
                                                      any limitation on the use of the security profile data.
                                  18
                                       Id. Cisco goes on to assert that “[t]he remainder of the Asserted Claims recite generic computer
                                  19
                                       limitations, such that the claims do not amount to significantly more than the abstract idea itself.”
                                  20
                                       Id.
                                  21
                                              Cisco’s disclosures are sufficiently detailed and provide a level of specificity that was
                                  22
                                       lacking in the cases Finjan cites. For example, in Karl Storz, defendant’s disclosure in its invalidity
                                  23
                                       contentions “consist[ed] of legal conclusions in violation of Local Rule 3-3(d)” because defendant
                                  24
                                       merely stated “[a]ll asserted claims ... are invalid under 35 U.S.C. § 101 because they are not directed
                                  25
                                       to patentable subject matter.” Karl Storz Endoscopy-Am., Inc. v. Stryker Corp., No. 14-CV-00876-
                                  26
                                       RS(JSC), 2017 WL 5257001, at *4 (N.D. Cal. Nov. 13, 2017). And the court in Proofpoint, rejected
                                  27
                                       defendant’s statement “generally reserve[ing] its right to assert claims as invalid under Section 101”
                                  28
                                                                                          8
                                         Case 5:17-cv-00072-BLF Document 660 Filed 06/05/20 Page 9 of 20




                                   1   in invalidity contentions because “[s]uch a general disclaimer would be contrary to the local rule’s

                                   2   requirement that parties crystallize their theories early in the litigation.” Finjan, Inc. v. Proofpoint,

                                   3   Inc., No. 13-CV-05808-HSG, 2015 WL 9460295, at *3 (N.D. Cal. Dec. 23, 2015). Here, Cisco

                                   4   disclosed its specific theories in its invalidity contentions – and later provided evidence (in the form

                                   5   of expert reports) per the case schedule. Accordingly, the Court DENIES Finjan’s motion to

                                   6   preclude Cisco’s invalidity theories based on 35 U.S.C. § 101.

                                   7          Finjan makes similar arguments as to Cisco’s disclosures regarding its invalidity theories for

                                   8   lack of written description under 35 U.S.C. § 112. According to Finjan, “Cisco’s contentions recite

                                   9   a laundry list of potential claim terms that allegedly lack written description/enablement, without

                                  10   providing any explanation for any of those particular terms” and therefore Cisco has failed to

                                  11   provide notice of which specific claim terms are allegedly deficient and why. Finjan’s MIL No. 3

                                  12   at 5 (citing ECF 319-3 at 74-80). Finjan argues that “Cisco’s experts identify particular claim terms
Northern District of California
 United States District Court




                                  13   and offer new theories and explanations as to how the specifications are supposedly deficient under

                                  14   Section 112.” Id. (citing ECF 318-4 (Almeroth Rpt.) ¶¶ 619-83; ECF 318-6 (McDaniel Rpt.) ¶¶

                                  15   213, 221, 479-501; ECF 319-15 (Prakash Rpt.) ¶¶ 166, 475–489). Cisco disagrees and responds

                                  16   that its contentions “identified the aspects of the asserted claims that were not supported by the

                                  17   written description[.]” Cisco’s Opp’n to Finjan MIL No. 3 at 5.

                                  18           The Court finds that Cisco’s contentions sufficiently disclosed its theories based on its

                                  19   understanding of Finjan’s infringement theories at the time. For example, with respect to the ’844

                                  20   Patent, Cisco asserted: “Finjan’s apparent interpretation of the Asserted Claims of the ’844 Patent

                                  21   is that they are broad enough to encompass linking a Downloadable security profile to a

                                  22   Downloadable after a web client has requested the Downloadable from the web server.” ECF 319-

                                  23   3 at 75. Accordingly, Cisco explained, “[u]nder this overly broad interpretation of the Asserted

                                  24   Claims, each Asserted Claim of the ’844 Patent is invalid for lack of written description and is not

                                  25   enabled.” Id. at 75-76. Similarly, for the ’780 Patent, Cisco explained why it contends that the

                                  26   asserted claims lack written description and are not enabled:

                                  27                  Finjan’s apparent interpretation of the asserted claims of the ’780
                                                      Patent is that they are broad enough to encompass any computing
                                  28                  device that receives any file over a network and performs a hashing
                                                                                          9
                                           Case 5:17-cv-00072-BLF Document 660 Filed 06/05/20 Page 10 of 20



                                                      function on the received file.
                                   1
                                       Id. at 76. Cisco then lists the claim terms it contends are invalid under 35 U.S.C. § 112. Id.
                                   2
                                               Cisco’s disclosure can again be contrasted against the cases Finjan cites. For example, in
                                   3
                                       MediaTek, defendant did “nothing more than state that a theory of ‘indefiniteness, written
                                   4
                                       description/enablement’ is asserted” and failed to “explain in even the most basic terms” the written
                                   5
                                       specification did not disclose the claim term. 2014 WL 690161, at *6. Because the Court finds that
                                   6
                                       Cisco’s invalidity theories under 35 U.S.C. § 112 were disclosed in its invalidity contentions, the
                                   7
                                       Court DENIES Finjan’s motion as to those theories.
                                   8
                                               D.   Finjan’s Motion in Limine No. 4 to Preclude Reliance on Undisclosed Non-
                                   9                Infringement Theories (ECF 531)
                                  10           In its Motion in Limine No. 4, Finjan seeks to exclude Cisco from relying on non-

                                  11   infringement theories in Cisco’s expert reports that Finjan contends were not disclosed during

                                  12   discovery – and specifically, in Cisco’s response to Finjan’s non-infringement interrogatory No. 6
Northern District of California
 United States District Court




                                  13   (“Rog. 6”). See Finjan’s MIL No. 4, ECF 540-22 (redacted version available at 531). Finjan’s

                                  14   motion is limited to the non-infringement theories related to the ’844 Patent. 2

                                  15                1. “rule set” Limitation (Claim 15)
                                  16           Claim 15 of the ’844 Patent requires using a “rule set” to “generate a first Downloadable

                                  17   security profile that identifies suspicious code in a Downloadable.” ’844 Patent, 11:64-66. Cisco’s

                                  18   technical expert, Dr. Almeroth opines that the accused products do not meet the “rule set” limitation

                                  19   because the rule sets identified by Finjan’s technical expert (Dr. Cole) “are not used to derive a

                                  20   [Downloadable security profile], but are just general rules concerning passing and blocking a file

                                  21   by an accused product.” ECF 540-6 at ¶ 413. Finjan argues that Cisco’s response to Rog. 6 failed

                                  22   to disclose the theory Dr. Almeroth presented in his report “or any other theory regarding ‘rule set.’”

                                  23   Finjan’s MIL No. 4 at 2.

                                  24           Cisco responds that it did, in fact, identify “rule set” in its response to Rog. 6 and Dr.

                                  25   Almeroth discussed the same limitation and identified “the factual errors in Dr. Cole’s infringement

                                  26

                                  27   2
                                         For the purposes of deciding Finjan’s Motion in Limine No. 4, Finjan withdrew its arguments as
                                  28   to the ’154 Patent and the ’780 Patent at the Conference. See Hr’g Tr. at 54:7-55:3.

                                                                                         10
                                        Case 5:17-cv-00072-BLF Document 660 Filed 06/05/20 Page 11 of 20




                                   1   report.” Cisco’s Opp’n to Finjan’s MIL No. 4 at 1-2, ECF 566-8. At the Conference, Cisco

                                   2   expanded its argument and explained that its response to Rog. 6 details Cisco’s contentions as to

                                   3   why the accused products do not “generate a first Downloadable security profile.” See Hr’g Tr. at

                                   4   56:17-18; see also ECF 540-10 at 7-9. And because the “rule set” is used to “generate a first

                                   5   Downloadable security profile” – if the accused products do not “generate a first Downloadable

                                   6   security profile,” it follows that the accused products do not use a “rule set.” See Hr’g Tr. at 56: 14-

                                   7   21.

                                   8          The Court agrees with Cisco. First, the “rule set” limitation is identified in Cisco’s response

                                   9   to Rog. 6 in the context of the claim language. See ECF 540-10 at 7. Second, even though the claim

                                  10   term “rule set” is not used in Cisco’s explanation of its infringement theory – the theory itself is

                                  11   consistent across Cisco’s response to Rog. 6 and Dr. Almeroth’s report: the accused products do not

                                  12   generate a “Downloadable security profile” and thus do not use a “rule set” in the manner required
Northern District of California
 United States District Court




                                  13   by the language of claim 15. Accordingly, the Court DENIES Finjan’s motion as to the “rule set”

                                  14   limitation of claim 15 of the ’844 Patent.

                                  15                 2. “generating” / “generate” Limitations (Claims 1, 15, and 43)
                                  16          Claims 1, 15 and 43 of the ’844 Patent require the generation of a “first Downloadable

                                  17   security profile” to identify suspicious code. See ’844 Patent at 11:15-18; 11:65-66; 14:36-38.

                                  18   Finjan seeks to exclude two non-infringement theories in Dr. Almeroth’s report.

                                  19          First, Finjan argues that Dr. Almeroth contends the accused products do not meet the

                                  20   “generating” / “generate” claim limitation because they do not include a “code scanner” – and this

                                  21   theory should be excluded because the claims do not require a “code scanner.” Finjan’s MIL No. 4

                                  22   at 2 (citing 540-6 (Almeroth Report) ¶ 195). In Finjan’s view, “[i]t is improper for Cisco’s experts

                                  23   to add [the code scanner] limitation and to make an argument Cisco did not disclose during

                                  24   discovery.” Finjan’s MIL No. 4 at 2. Cisco responds that the cited paragraph is “plucked out of

                                  25   context from Dr. Almeroth’s larger analysis of the ’844 Patent.” Cisco’s Opp’n to Finjan’s MIL

                                  26   No. 4 at 2.

                                  27          The Court is not persuaded that Dr. Almeroth has presented a non-infringement theory in

                                  28   the single paragraph (¶ 195) Finjan cites. Dr. Almeroth states: “[n]either the ’844 Patent nor the
                                                                                         11
                                        Case 5:17-cv-00072-BLF Document 660 Filed 06/05/20 Page 12 of 20




                                   1   ’194 Patent disclose any other method or tool, aside from the code scanner, for deriving a

                                   2   [Downloadable security profile].” ECF 540-6 (Almeroth Report) ¶ 195. Dr. Almeroth then goes

                                   3   on to opine that “[n]one of the Accused Products infringe claims 1, 15, and 43 of the ’844 Patent

                                   4   because they do not meet the requirements of the [Downloadable security profile] Terms.” ECF

                                   5   540-6 ¶ 196. Dr. Almeroth’s opinion appears consistent with Cisco’s response to Rog. 6 that “[t]he

                                   6   accused versions of AMP, and ThreatGRID, do not generate a first Downloadable security profile

                                   7   that identifies suspicious code in a received Downloadable.” ECF 540-10 at 7. Without context,

                                   8   the Court declines to exclude Dr. Almeroth’s short statement mentioning “code scanner” as a new

                                   9   non-infringement theory.

                                  10          Second, Finjan seeks to exclude Dr. Almeroth’s opinion that “ThreatGrid must always

                                  11   perform dynamic analysis on a file … to reach the conclusion that the file is malicious” because,

                                  12   according to Finjan, Cisco did not disclose this “dynamic analysis” theory in its response to Rog. 6.
Northern District of California
 United States District Court




                                  13   Finjan’s MIL No. 4 at 2-3. Cisco responds that its response to Rog. 6 “explained why the accused

                                  14   products (i.e., AMP and ThreatGrid) do not meet the generating/generate limitations because they

                                  15   do not identify suspicious code in a Downloadable.” Cisco’s Opp’n to Finjan’s MIL No. 4 at 2

                                  16   (citing ECF 540-10 at 8-9).

                                  17          The Court is persuaded that Cisco’s theory was properly disclosed in Cisco’s response to

                                  18   Rog. 6. Although Cisco’s response does not use the term “dynamic analysis,” it does explain that

                                  19   ThreatGRID analyzes files for malicious content by first running the files and then observing their

                                  20   behavior – this explanation is consistent with “dynamic analysis.” Specifically, Cisco explained:

                                  21                  ThreatGRID analysis includes executing a file in a secure
                                                      environment and recording when certain behaviors are observed.
                                  22                  ThreatGRID then analyzes the observed behaviors, calculates a threat
                                                      score, and determines whether the file is malicious based on the threat
                                  23                  score.
                                  24   ECF 540-10 at 8-9.

                                  25          Accordingly the Court DENIES Finjan’s motion as to the “generate” / “generating”

                                  26   limitation of claims 1, 15, and 43 of the ’844 Patent.

                                  27

                                  28
                                                                                        12
                                        Case 5:17-cv-00072-BLF Document 660 Filed 06/05/20 Page 13 of 20



                                        II.        CISCO’S MOTIONS IN LIMINE
                                   1
                                              A.      Cisco’s Motion in Limine No. 1 to Exclude Phil Hartstein’s Testimony Regarding
                                   2                  Finjan’s Corporate History as Hearsay (ECF 534, Corrected Brief at ECF 604)
                                   3               In its Motion in Limine No. 1, Cisco seeks to exclude testimony from Finjan’s current

                                   4   president and CEO, Phil Hartstein, regarding Finjan’s corporate history, including Finjan’s

                                   5   interactions with Cisco, related to the time before Mr. Hartstein began his employment with Finjan

                                   6   in April 2013. Cisco’s MIL No. 1, ECF 532-4 (redacted version available at ECF 604). Cisco

                                   7   contends that Mr. Hartstein lacks personal knowledge of events prior to his employment and thus

                                   8   his testimony would be inadmissible hearsay under Federal Rules of Evidence 801 and 802.

                                   9               Finjan responds that Cisco’s motion is broad and premature, because Mr. Hartstein should

                                  10   be permitted to offer non-hearsay testimony and “testimony that falls within one of the exceptions

                                  11   to the hearsay prohibition, including testimony that is based upon personal knowledge acquired

                                  12   through his review of business records and in his role as President and CEO of Finjan.” Finjan’s
Northern District of California
 United States District Court




                                  13   Opp’n to Cisco’s MIL No. 1, ECF 576-4 (redacted version available at ECF 573).

                                  14               While the Court acknowledges and appreciates that Mr. Hartstein’s testimony may veer into

                                  15   hearsay territory, “exclusion based on potential hearsay is premature.” Newmark Realty Capital,

                                  16   Inc. v. BGC Partners, Inc., No. 16-CV-01702-BLF, 2018 WL 6439133, at *2 (N.D. Cal. Dec. 7,

                                  17   2018). Whether Mr. Hartstein’s testimony is inadmissible hearsay will depend on the precise

                                  18   testimony offered at trial, the context and purpose for which it is offered, and the foundation laid for

                                  19   it. Accordingly, the Court DEFERS Cisco’s motion to trial. Evidentiary objections to Mr.

                                  20   Hartstein’s testimony, should it be offered, may be raised during trial.

                                  21          B.      Cisco’s Motion in Limine No. 2 Re Evidence or Arguments about Post-Grant
                                                      Proceedings (ECF 535)
                                  22
                                                   The five Asserted Patents have been the subject of numerous post-grant proceedings before
                                  23
                                       the PTO. In its Motion in Limine No. 2, Cisco seeks to preclude Finjan from presenting any evidence
                                  24
                                       or argument about inter partes review (“IPR”) and other post-grant proceedings before the PTO
                                  25
                                       related to Finjan’s patents – whether involving Cisco or other parties. Cisco contends that any
                                  26
                                       relevance these proceedings might have is outweighed by the “significant potential to mislead the
                                  27
                                       jury.” Cisco’s MIL No. 2 at 1, ECF 535. As for the post-grant proceedings where Cisco was not a
                                  28
                                                                                          13
                                         Case 5:17-cv-00072-BLF Document 660 Filed 06/05/20 Page 14 of 20




                                   1   party, Cisco argues that it would suffer “unfair prejudice” if evidence of those proceedings is

                                   2   presented. Id. at 2. Cisco also seeks to exclude evidence of the IPR proceedings to which Cisco

                                   3   was a party because (1) Cisco’s ’844 and ’494 Patent IPRs were not instituted and thus there was

                                   4   no decision on the merits and (2) Cisco ’633 Patent IPR is irrelevant because the validity of the ’633

                                   5   Patent is not at issue in this case and those proceedings are “unsettled and complex.” Id. at 2-4.

                                   6           Evidence of post-grant proceedings are generally of marginal relevance and their probative

                                   7   value is greatly outweighed by likely confusion to the jury and time that would be required to instruct

                                   8   the jury on the full context necessary to understand the “relevance and limitations” of those

                                   9   proceedings. See Finjan, Inc. v. Sophos, Inc., No. 14-CV-01197-WHO, 2016 WL 4560071, at *14

                                  10   (N.D. Cal. Aug. 22, 2016). Importantly, admitting evidence of post-grant proceedings before the

                                  11   PTO is likely to mislead the jury into believing that because the Asserted Patents have survived

                                  12   many attacks, they must be valid against the attacks presented in this case. Moreover, explaining
Northern District of California
 United States District Court




                                  13   the process applicable in PTO proceedings, the relevant legal standards, the evidence the PTO

                                  14   considered in each proceeding, and the outcome of each proceeding will be a waste of time that will

                                  15   confuse the jury as to the standards applicable in this case and mislead them into improperly

                                  16   deferring to the PTO on validity matters. That said, the Court considers Finjan’s arguments as to

                                  17   why such evidence is relevant in this case.

                                  18                 1. Post-Grant Proceedings Involving Non-Asserted Patents
                                  19           With regard to post-grant proceedings involving Finjan’s patents non-asserted in this case,

                                  20   Finjan argues that because Cisco’s experts rely on discussions about a non-asserted patent that has

                                  21   since been found invalid (U.S. Patent No. 6,092,194) to explain the parties’ pre-suit relationship,

                                  22   Finjan must be able to present evidence of affirmation of validity of other non-asserted patents.

                                  23   Finjan’s Opp’n to Cisco’s MIL No. 2 at 2, ECF 564. Finjan further points to Cisco’s trial exhibits

                                  24   “referring to post grant activity filed by third parties.” Id. at 2.

                                  25           The Court notes that in its Motion in Limine No. 1, Finjan moves to preclude Cisco from

                                  26   discussing PTO proceedings for patents and claims not at issue in this case. See Finjan’s MIL No.

                                  27   1 at 3-4. Thus, the Court presumes that Finjan does not oppose Cisco’s motion as to the post-grant

                                  28   proceedings involving non-asserted patents – unless Cisco presents such evidence, necessitating a
                                                                                           14
                                           Case 5:17-cv-00072-BLF Document 660 Filed 06/05/20 Page 15 of 20




                                   1   response from Finjan. Accordingly, the Court GRANTS Cicso’s motion with regard to post-grant

                                   2   proceedings involving non-asserted patents. But if Cisco raises the issue at trial (by presenting

                                   3   evidence of non-asserted patents being found invalid in post-grant proceedings), the Court will

                                   4   consider allowing Finjan to present evidence of validity affirmances – depending on the nature and

                                   5   context of the evidence Cisco presents, if any.

                                   6                2. Post-Grant Proceedings Involving the Asserted Patents (Other Than Cisco’s
                                                       ’633 Patent IPR)
                                   7
                                               As for the post-grant proceedings involving the Asserted Patents, Finjan presents the
                                   8
                                       following arguments (1) Cisco’s experts “liberally” rely upon third party post-grant activity for their
                                   9
                                       invalidity opinions on the Asserted Patents and thus Finjan should be permitted to reply on PTO
                                  10
                                       decisions upholding the Asserted Patents3; (2) the proceedings are relevant to the issue of willfulness
                                  11
                                       because “they make it more probable that Cisco did not have a good faith belief in the invalidity of
                                  12
Northern District of California




                                       either the ’494, ’844, or ’633 Patents”; (3) there is overlap in the prior art asserted in the PTO
 United States District Court




                                  13
                                       proceedings and in this case; and (4) the strength of Finjan’s patents is relevant to the issue of
                                  14
                                       damages as a fact that a reasonable licensor would have considered during hypothetical negotiations.
                                  15
                                       See Finjan’s Opp’n to Cisco’s MIL No. 4 at 2-5; see also Hr’g Tr. at 72:4-9.
                                  16
                                               The Court finds that any probative value that evidence of post-grant proceedings might have
                                  17
                                       on the validity of the Asserted Patents is outweighed by the complexity involved in giving the jury
                                  18
                                       the full context of PTO proceedings and would pose a significant risk of confusion of the issues and
                                  19
                                       waste of time. Even if there is overlap in the prior art references asserted in the PTO proceedings
                                  20
                                       and in this case, the choice of references and combination of those references involve highly
                                  21
                                       strategic decisions – and explaining the intricacies of the differences between the arguments and
                                  22
                                       selections presented to the PTO and what is at issue in this case would be too complicated and time-
                                  23
                                       consuming.
                                  24
                                               That said, the strength of the Asserted Patents would be relevant to what Cisco would have
                                  25
                                       considered during its hypothetical negotiations with Finjan – and is therefore relevant to damages.
                                  26

                                  27   3
                                         At the Conference, Cisco conceded that if this motion is granted, it would not rely on post-grant
                                  28   invalidity decisions. See Hr’g Tr. 74:21-24.

                                                                                         15
                                        Case 5:17-cv-00072-BLF Document 660 Filed 06/05/20 Page 16 of 20




                                   1   The Court is also persuaded that the strength of the Asserted Patents is relevant to Cisco’s good faith

                                   2   belief as to the validity of the Asserted Patents – and is therefore relevant to willfulness. Thus, the

                                   3   Court DENIES Cicso’s motion with regard to post-grant proceedings involving the Asserted Patents

                                   4   (other than the ’633 Patent addressed below) but Finjan’s presentation of evidence is limited to the

                                   5   issues of damages and willfulness. The Court also invites a limiting instruction on this issue.

                                   6                   3. Cisco’s ’633 Patent IPR
                                   7              As for Cisco’s ’633 Patent IPR, Finjan admittedly fails to articulate any objections. See

                                   8   generally Finjan’s Opp’n to Cisco’s MIL No. 4; see also Hr’g Tr. at 74:11-16. Accordingly, the

                                   9   Court GRANTS Cisco’s motion as to the Cisco’s ’633 Patent IPR as unopposed.

                                  10                   4. Pending IPRs
                                  11              Finally, the parties agree that all evidence of non-final or pending IPRs should be excluded.

                                  12   See Hr’g Tr. at 71:11-17. Accordingly, the Court GRANTS Cisco’s motion as to all pending IPRs.
Northern District of California
 United States District Court




                                  13         C.      Cisco’s Motion in Limine No. 3 Re Prejudicial Litigation Settlement Amounts
                                                     (             and                     ) (ECF 536, Corrected Brief at ECF 605)
                                  14
                                                  In its Motion in Limine No. 3, Cisco moves to exclude Finjan from referencing: (1) the lump
                                  15
                                       sum payments made in accordance with two specific settlement agreements Finjan entered into with
                                  16
                                       (a)                                      and (b)                       and (2) the total amount Finjan
                                  17
                                       has earned pursuant to its licensing and litigation settlement efforts. See Cisco’s MIL No. 3, ECF
                                  18
                                       532-6 (redacted version available at ECF 605).
                                  19
                                                  Both parties’ damages experts rely on a selection of Finjan’s license agreements to support
                                  20
                                       their opinions. Finjan’s Dr. Layne-Farrar opines that Finjan’s license agreements – including the
                                  21
                                       two licenses at issue in this motion – are “not directly comparable to the circumstances relevant for
                                  22
                                       the current matter” but “aspects of many of the Finjan license agreements are informative for the
                                  23
                                       hypothetical negotiation between Finjan and Cisco.” Layne-Farrar Report ¶ 284, ECF 532-15.
                                  24
                                       Cisco contends that                                         and                         agreements are
                                  25
                                       “outliers” and should be excluded. See Cisco’s MIL No. 3 at 1.
                                  26
                                                  The Court addresses each agreement bearing in mind that these agreements must be viewed
                                  27
                                       critically because they may be tainted due to external factors such as threatened or actual litigation.
                                  28
                                                                                           16
                                         Case 5:17-cv-00072-BLF Document 660 Filed 06/05/20 Page 17 of 20




                                   1   LaserDynamics, Inc. v. Quanta Computer, Inc., 694 F.3d 51, 77 (Fed. Cir. 2012) (“The notion that

                                   2   license fees that are tainted by the coercive environment of patent litigation are unsuitable to prove

                                   3   a reasonable royalty is a logical extension of Georgia–Pacific. . . .”).

                                   4                   1.                                     Agreement
                                   5           In 2012, Finjan entered into a settlement, release, and patent license agreement with

                                   6                  . Layne-Farrar Report ¶ 204, ECF 532-15. This agreement followed two patent

                                   7   infringement lawsuits brought by Finjan against                                         . Id.

                                   8                  was bought by         and          was later bought by       . Id. In the lawsuit against

                                   9                        , the jury awarded Finjan $9.18 million in damages. Id. ¶ 205. The jury also

                                  10   found willful infringement. Id. Based on the jury’s finding of willful infringement the court in the

                                  11                         case increased the damages award to approximately $37.3 million. Id. ¶¶ 205-

                                  12   206. Later in 2011,         and Finjan negotiated an additional                                        .
Northern District of California
 United States District Court




                                  13   Id. ¶ 207. Dr. Layne-Farrar states that she does not “have the details of how               and Finjan

                                  14   negotiated the additional                    payment that         paid to finally settle with Finjan[.]”

                                  15   Id. ¶ 291.

                                  16           Cisco seeks to exclude the $9.18 million jury award, the $37 million judgment (which

                                  17   reflects an increase for willful infringement), and the follow-on payment of               because Dr.

                                  18   Layne-Farrar does not rely upon any of these amounts and she concedes that she is unaware of how

                                  19   the figures were calculated. See Cisco’s MIL No. 3 at 2-3. Finjan responds that the amount in the

                                  20                                        Agreement is relevant to damages and non-obviousness.

                                  21   According to Finjan, “[t]his settlement amount (and related litigation history) is relevant evidence

                                  22   of licensing, copying by others, and commercial success.” Finjan’s Opp’n to Cisco’s MIL No. 3 at

                                  23   2 (citing Bims Report ¶¶ 135, 152, 162, ECF 576-18), ECF 576-6 (redacted version available at

                                  24   ECF 574). Finjan further argues that “the                     is ‘sufficiently comparable’ to the case

                                  25   at bar because it relates to U.S. Patent No. 6,804,780 (‘the ’780 Patent’) also at issue in this case.”

                                  26   Id. at 2.

                                  27               The Court GRANTS Cisco’s motion as to the                settlement payment because that

                                  28   amount is an outlier and more importantly, because it is unclear from the record – and from Dr.
                                                                                         17
                                        Case 5:17-cv-00072-BLF Document 660 Filed 06/05/20 Page 18 of 20




                                   1   Layne-Farrar’s report –                     agreed to make that payment. The Court also GRANTS

                                   2   Cisco’s motion as to the $37.3 million award in the                      litigation, because that award

                                   3   was enhanced after the jury’s finding of willful infringement. It is up to the Court, not the jury, to

                                   4   determine the enhanced damages if willful infringement if found – and presenting the jury with the

                                   5   enhanced damages in                       would cause confusion and prejudice. The Court DENIES

                                   6   Cisco’s motion as to the $9.18 million jury award because that award is relevant to damages and

                                   7   non-obviousness as it relates to the ’780 Patent.

                                   8                2.                         Agreement
                                   9          In 2018, Finjan entered into a patent license agreement and settlement with

                                  10   and its subsidiary                           . Layne-Farrar Report ¶ 251. The agreement was part

                                  11   of a settlement agreement resolving numerous patent infringement suits. Id. The agreement

                                  12   provided for a lump sum payment of $65 million. Id. Cisco argues that this agreement is “tainted
Northern District of California
 United States District Court




                                  13   by litigation” because at the time the license agreement was executed, the parties had already tried

                                  14   four cases to different juries (one of which ended in a mistrial) and there were three more upcoming

                                  15   trials. Cisco’s MIL No. 3 at 4 (citing ECF 532-16). Finjan responds that the

                                  16   agreement involved two patents at issue in this case and is therefore admissible because it is relevant

                                  17   to both objective indicia of non-obviousness and damages.

                                  18          The Court finds that the                          license agreement is relevant to the issues of

                                  19   damages and non-obviousness. It is true that the lump sum amount agreed upon in this agreement

                                  20   reflects the parties’ desire to settle multiple lawsuits – but Cisco can address the litigation history

                                  21   behind the                        agreement during cross examination and ensure that the jury is

                                  22   presented with the proper context. Accordingly, the Court DENIES Cisco’s motion as to the lump

                                  23   sum amount Finjan received pursuant to its agreement with                           .

                                  24                3. Aggregate Amount
                                  25          Finally, Cisco seeks to exclude “[a]ny discussion by Finjan of the aggregate amount of

                                  26   money it has received in connection with its patent portfolio” because that amount is “irrelevant to

                                  27   the hypothetical negotiation and highly prejudicial.” Cisco’s MIL No. 3 at 4-5. Finjan responds

                                  28   that “[t]he aggregate amount of Finjan’s licensing revenue for the asserted patents is relevant to both
                                                                                           18
                                        Case 5:17-cv-00072-BLF Document 660 Filed 06/05/20 Page 19 of 20




                                   1   objective indicia of non-obviousness and damages.” Finjan’s Opp’n to Cisco’s MIL No. 3.

                                   2             Because the Court has excluded the                       and $37.3 million judgment in the

                                   3                                        agreement, the aggregate amount Finjan has received in

                                   4   connection with its patent portfolio must also be excluded as it would necessarily include those

                                   5   excluded amounts. And any revised amount (e.g., by deducting the excluded amounts) would not

                                   6   be an inaccurate representation of Finjan’s licensing revenues. Accordingly, the Court GRANTS

                                   7   Cisco’s motion as to the aggregate amount of revenue Finjan has received from licensing its patent

                                   8   portfolio.

                                   9        D.      Cisco’s Motion in Limine No. 4 Re Evidence and Arguments Pertaining to Certain
                                                    ’633 Patent Infringement Theories (ECF 537, 611)
                                  10
                                                 When Cisco filed its Motion in Limine No. 4, it had a pending motion to strike before Judge
                                  11
                                       van Keulen relating to Finjan’s infringement theories as to the ’633 Patent. Specifically, Cisco filed
                                  12
Northern District of California




                                       its Motion in Limine No. 4 “to enforce Judge van Keulen’s forthcoming ruling on Cisco’s ’633
 United States District Court




                                  13
                                       Motion, to the extent that motion is granted.” Cisco’s MIL No. 4, ECF 532-8. Two days before the
                                  14
                                       Conference, on April 28, 2020, Judge van Keulen issued her order and granted Cisco’s Motion to
                                  15
                                       Strike Portions of Finjan’s Expert Report on Infringement of the ’633 Patent. SVK Order, ECF 582.
                                  16
                                       At the Conference, counsel for Finjan indicated that Finjan intends to appeal from the SVK Order
                                  17
                                       on two grounds: (1) a procedural issue – because Finjan did not have an opportunity to oppose
                                  18
                                       Cisco’s post-hearing submission at ECF 558 and (2) Judge van Keulen’s substantive ruling. The
                                  19
                                       Court construed the procedural dispute as a request to file a motion for reconsideration of the SVK
                                  20
                                       Order and referred the dispute to Judge van Keulen. ECF 609. Once the parties’ procedural dispute
                                  21
                                       is resolved, Finjan is expected to file its substantive appeal from the SVK Order with this Court. On
                                  22
                                       May 15, 2020, Finjan filed its motion for reconsideration before Judge van Keulen. ECF 623.
                                  23
                                                 Because the SVK Order is not final at this time, the Court cannot consider the merits of
                                  24
                                       Cisco’s Motion in Limine No. 4. Accordingly, the Court TERMINATES this motion WITH LEAVE
                                  25
                                       TO REFILE based on a final order from Judge van Keulen. Cisco may refile its Motion in Limine
                                  26
                                       No. 4 no later than seven (7) days after Judge van Keulen’s order becomes final. Finjan may file an
                                  27
                                       opposition seven (7) days after the motion is filed.
                                  28
                                                                                         19
                                        Case 5:17-cv-00072-BLF Document 660 Filed 06/05/20 Page 20 of 20



                                       III.   ORDER
                                   1
                                              For the reasons stated on the record at the Conference and discussed above, the Court orders
                                   2
                                       as follows:
                                   3
                                              Finjan’s Motion in Limine No. 1 (ECF 527): GRANTED IN PART; DENIED IN PART;
                                   4
                                              and DEFERRED IN PART.
                                   5
                                              Finjan’s Motion in Limine No. 2 (ECF 528): GRANTED IN PART and DENIED IN
                                   6
                                              PART.
                                   7
                                              Finjan’s Motion in Limine No. 3 (ECF 529): GRANTED IN PART and DENIED IN
                                   8
                                              PART.
                                   9
                                              Finjan’s Motion in Limine No. 4 (ECF 531): DENIED (limited to the ’844 Patent).
                                  10
                                              Cisco’s Motion in Limine No. 1 (ECF 534): DEFERRED.
                                  11
                                              Cisco’s Motion in Limine No. 2 (ECF 535): GRANTED IN PART and DENIED IN
                                  12
Northern District of California




                                              PART.
 United States District Court




                                  13
                                              Cisco’s Motion in Limine No. 3 (ECF 536): GRANTED IN PART and DENIED IN
                                  14
                                              PART.
                                  15
                                              Cisco’s Motion in Limine No. 4 (ECF 537): TERMINATED with leave to refile.
                                  16

                                  17
                                              IT IS SO ORDERED.
                                  18

                                  19
                                       Dated: May 22, 2020
                                  20
                                                                                      ______________________________________
                                                                                      _____________________________________
                                  21                                                  BETH LABSON FREEMAN
                                                                                      United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      20
